BNY Mellon Funds Trust (the "Trust") - BNY Mellon Small Cap Stock Fund (the "Fund") Incorporated herein by reference, on behalf of the Fund, is the supplement to the Trust's prospectus filed pursuant to Rule 497(e) under the Securities Act of 1933, as amended, on June 6, 2012 (SEC Accession No. 0001111565-12-000047). EXHIBIT INDEX Exhibit – 101.SCH Taxonomy Exhibit – 101.INS Instance Document Exhibit – 101.CAL Calculation Linkbase Exhibit – 101.PRE Presentation Linkbase Exhibit – 101.DEF Definition Linkbase Exhibit – 101.LAB Label Linkbase
